Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5 – 15 are pending.

Allowable Subject Matter
Claims 1 and 5 – 15, renumbered as 1 – 12, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claim 1 directed to a client terminal; one or more databases, coupled to the client terminal, that store a plurality of types of data and information related to research and development performed by a plurality of researchers, and store device-related information which is information related to each of a plurality of devices used for research and development by the researchers, and usage history information which is information of history of the device being used by the researchers; an administrative system including a processor coupled to the client terminal that accesses the one or more databases to perform information processing, the administrative system generating and outputting information that supports research and development on the basis of the usage history information, the device-related information, and the research and development-related information; a plurality of user sensor terminals that are respectively worn by each researcher; and Page 2 of 18Serial No. 16/360,057Amendment filed November 4, 2021Responsive to Office Action mailed October 1, 2021a plurality of device sensor terminals that are respectively attached to the plurality of devices, wherein upon a respective user sensor terminal and a respective device 
The amended claim language is in condition for allowance in view of applicant’s arguments and in view of an updated search with regards to the amended claim language as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164